Order, Supreme Court, New York County (Stanley Sklar, J.), entered April 30, 1999, which, in an action for medical malpractice, denied defendant-appellant hospital’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
An issue of fact exists as to whether defendant hospital failed to follow plaintiffs doctor’s orders by not performing a second sonogram (see, Collins v New York Hosp., 49 NY2d 965). Plaintiff’s doctor’s testimony that his treatment would have been the same regardless of the results of a second sonogram raises an issue of credibility inappropriate for summary judgment treatment. The foregoing is not to be understood as a limitation of issues of fact for trial. Concur — Rosenberger, J. P., Williams, Wallach and Buckley, JJ.